Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
April 24, 2012 is made by and among CRACKER BARREL OLD COUNTRY STORE, INC., a
Tennessee corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent.

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrower pursuant to that
certain Credit Agreement dated as of July 8, 2011 among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement;

WHEREAS, the Administrative Agent and the Lenders have approved the requested
amendments on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2. Amendments. Subject to the terms and conditions hereof, and the occurrence of
the Amendment Effective Date (as defined below), the parties hereto agree to
amend the Credit Agreement as follows:

(a) Section 5.02(g)(iii) of the Credit Agreement is hereby amended be deleting
such subsection in its entirety and substituting in lieu thereof the following:

“(iii) so long as immediately after giving effect thereto, the sum of
(A) availability under the Revolving Credit Facility plus (B) unrestricted cash
and Cash Equivalents on hand of the Loan Parties, equals or exceeds
$100,000,000, the Borrower may declare and pay cash dividends to its
stockholders if, after giving effect thereto, the aggregate amount of such
dividends paid during any Fiscal Year would be less than 20% of Consolidated
EBITDA from continuing operations of the Borrower for the Fiscal Year
immediately preceding the Fiscal Year in which the dividend is paid; provided,
however, that so long as the liquidity requirements of this Section have been
met, the Borrower shall be permitted to declare and pay dividends during any
Fiscal Year in an amount up to the dividends that were permitted hereunder,
declared and actually paid, in the immediately preceding Fiscal Year without
regard to the 20% limitation noted above.

(b) Section 5.02(g)(iv) is hereby amended by deleting the amount “$65,000,000”
in the eleventh (11th) line of such section and substituting in lieu thereof the
amount “$100,000,000”.



--------------------------------------------------------------------------------

(c) Section 5.02(g)(vi) is hereby amended by deleting the amount “$65,000,000”
in the eleventh (11th) line of such section and substituting in lieu thereof the
amount “$100,000,000”.

3. Conditions Precedent. This Amendment shall be effective as of the date hereof
(the “Amendment Effective Date”) upon satisfaction of each of the following
conditions:

(a) Executed Documents. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Guarantors, the
Administrative Agent (on behalf of itself and the Required Lenders) and executed
lender authorizations and consents (substantially in the form attached hereto as
Exhibit A, each a “Lender Authorization and Consent”) from the Required Lenders;

(b) Payment of Fees and Expenses. All fees and expenses required to be paid on
or before the date hereof in connection with this Amendment in accordance with
Section 9.03 of the Credit Agreement shall have been paid (including, without
limitation, the fees set forth in that certain Amendment Engagement Letter,
dated as of April 4, 2012, among the Administrative Agent, the Borrower, and
Wells Fargo Securities, LLC). In addition, the Administrative Agent shall have
been reimbursed for all fees and out-of-pocket charges and other expenses
incurred in connection with this Amendment, including, without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent; and

(c) Miscellaneous. The Administrative Agent shall have received such other
instruments, documents and certificates as the Administrative Agent shall
reasonably request in connection with the execution of this Amendment.

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment (via a Lender
Authorization and Consent) shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Amendment Effective Date specifying its objection
thereto.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document.

5. Reaffirmation of Representations and Warranties. Each Loan Party represents
and warrants that the representations and warranties contained in each Loan
Document (including this Amendment) are true and correct in all material
respects on and as of the date hereof, other than any such representations or
warranties that, by their express terms, refer to a specific date other than the
date hereof, in which case as of such specific date.

6. Reaffirmation of Guaranty. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.



--------------------------------------------------------------------------------

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery by telecopier or electronic mail
of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart of this Amendment.

10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:     CRACKER BARREL OLD COUNTRY STORE, INC.     By:         Name:      
Title:  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

GUARANTORS:     CB MUSIC, LLC     By:         Name:       Title:  

 

    CBOCS DISTRIBUTION, INC.     By:         Name:       Title:  

 

    CBOCS TEXAS, LLC     By:         Name:       Title:  

 

    CBOCS PENNSYLVANIA, LLC     By:         Name:       Title:  

 

    CBOCS PROPERTIES, INC.     By:         Name:       Title:  

 

    CBOCS SUPPLY, INC.     By:         Name:       Title:  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    CBOCS WEST, INC.     By:         Name:       Title:  

 

    ROCKING CHAIR, INC.     By:         Name:       Title:  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

  WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent on behalf
of itself and the Required Lenders,    

By:

       

Name:

     

Title:

   



--------------------------------------------------------------------------------

Exhibit A

(to First Amendment to Credit Agreement)

(See Attached)



--------------------------------------------------------------------------------

LENDER AUTHORIZATION AND CONSENT

Cracker Barrel Old Country Store, Inc.

April             , 2012

Wells Fargo Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

  Re: First Amendment to Credit Agreement dated as of April 24, 2012 (the “First
Amendment”) to that certain Credit Agreement dated as of July 8, 2011 (as
amended, the “Credit Agreement”) among Cracker Barrel Old Country Store, Inc.
(the “Borrower”), the lenders identified therein (the “Lenders”) and Wells Fargo
Bank, National Association, as administrative agent (the “Administrative Agent”)
for the Lenders.

This Lender Authorization and Consent acknowledges our receipt and review of the
execution copy of the First Amendment in the form posted on SyndTrak Online or
otherwise distributed to us by the Administrative Agent. By executing this
Lender Authorization and Consent, we hereby irrevocably approve the First
Amendment and authorize the Administrative Agent to execute and deliver the
First Amendment on our behalf.

Each financial institution executing this Lender Authorization and Consent
agrees or reaffirms that it shall be a party to the First Amendment and the
other Loan Documents (as defined in the Credit Agreement), and agrees to be
bound by the terms and provisions applicable to a “Lender” under each such
agreement. In furtherance of the foregoing, each financial institution executing
this Lender Authorization and Consent agrees to execute any additional documents
reasonably requested by the Administrative Agent to evidence such financial
institution’s rights and obligations under the Credit Agreement.

Please complete the below signature block and deliver one copy via pdf or
facsimile to: Julie Williamson Winston & Strawn, 100 North Tryon Street,
Charlotte, NC 28202, Phone: (704) 350-7738, Fax: (704) 350-7800, E-mail:
JNWilliamson@winston.com. A facsimile, telecopy, pdf or other reproduction of
this Lender Authorization and Consent may be executed by one or more parties
hereto, and an executed copy of this Lender Authorization and Consent may be
delivered by one or more parties hereto by facsimile or similar instantaneous
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes.

 

[Insert name of applicable financial institution] By:     Name:  

 

Title:  

 